878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re The COOPER COMPANIES, INC.
Misc. No. 249.
United States Court of Appeals, Federal Circuit.
April 28, 1989.

Before RICH, NIES and MICHEL, Circuit Judges.
RICH, Circuit Judge.

ORDER

1
The Cooper Companies (Cooper) petitions for writ of mandamus to direct the United States District Court for the Northern District of California to vacate its April 10, 1989 order that denies Cooper's motion for reconsideration and compels the disclosure of fifteen documents that Cooper asserts are protected by attorney-client privilege.


2
Interlocutory discovery orders compelling production of documents are not generally appealable.  9 Moores Federal Practice p 110.13.  In Alexander v. United States, the Supreme Court stated:  "Let the court go further and punish the witness for contempt of its order, then arrives a right of review, and this is adequate for his protection without unduly impeding the progress of the case."    Alexander, 201 U.S. 117, 121 n. 1 (1966).  Thus, the Supreme Court has affirmed the policy against piecemeal appeals in the context of discovery orders.  Although interlocutory discovery orders have, in exceptional circumstances, been reviewed pursuant to a petition for mandamus, nonetheless, a party seeking issuance of a writ must have no other adequate means to attain the relief it desires and must show that its right to the writ is clear and indisputable.    Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Cooper has not carried its burden of showing that either requirement is met here.


3
Accordingly,

IT IS ORDERED THAT:

4
Cooper's petition for writ of mandamus is denied.